Citation Nr: 0939641	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-36 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for primary sclerosing 
cholangitis.

2.  Entitlement to service connection for ulcerous 
proctocolitis.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1980 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision in which 
the RO denied service connection for sclerosing cholangitis, 
for ulcerous proctocolitis, and for diabetes mellitus, Type 
II.  The Veteran filed a notice of disagreement (NOD) in 
April 2007, and the RO issued a statement of the case (SOC) 
in October 2007.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2007.

In a December 2008 decision, the Board denied the Veteran's 
claim for service connection for diabetes mellitus and 
remanded the remaining claims to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the 
Remand and Rating Development Team at the RO in Huntington, 
West Virginia, continued the denial of the claims (as 
reflected in a May 2009 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim remaining on appeal have been 
accomplished.

2.  Primary sclerosing cholangitis and ulcerous proctocolitis 
have been diagnosed and medically related to the Veteran's 
service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for primary 
sclerosing cholangitis have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303 (2009).

2.  The criteria for service connection for ulcerous 
proctocolitis have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claims for service 
connection for primary sclerosing cholangitis, and for 
ulcerous proctocolitis, the Board finds that all notification 
and development action needed to fairly adjudicate these 
claims has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In this case, the Veteran alleges that during service he 
experienced pain in his abdominal and liver regions, and was 
treated for hepatitis.  He contends that these symptoms were 
a precursor to his later diagnosis of primary sclerosing 
cholangitis.  

Unfortunately, the Veteran service treatment records are 
unavailable.  Military dental records show that he reported 
having ulcers in June 1982 and that he took Tagament, a 
pharmaceutical used to treat heartburn and acid indigestion.  

Private medical records reflect that the Veteran was 
diagnosed with early stage sclerosis cholangitis in March 
1993.  He was later diagnosed with ulcerous proctocolitis in 
February 2002, as a progression of sclerosis cholangitis.

In August 2009, a VA gastroenterologist provided an expert 
medical opinion in response to the Board's request.  The 
expert opined that primary sclerosing cholangitis is a 
progressive condition and noted that this disability was 
first diagnosed only 16 months after the Veteran separated 
from military service.  He further opined that the fact 
"that this condition was present 16 months before diagnosis 
- either clinically evident, as claimed by [the Veteran], or 
asymptomatically smoldering - is a virtual certainty."  It 
was also stated that primary sclerosing cholangitis is 
usually associated with chronic ulcerative colitis.  

In sum, the medical evidence reflects that the Veteran's 
primary sclerosing cholangitis was incurred during his 
military service, and the chronic ulcerative colitis 
developed as a secondary condition.  Therefore, the Board 
finds that the criteria for service connection for primary 
sclerosing cholangitis and for chronic ulcerative colitis 
have been met.  


ORDER

Service connection for primary sclerosing cholangitis is 
granted.

Service connection for chronic ulcerative colitis is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


